DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Authorization for this examiner’s amendment was given in an interview with Frank Chau on 8/22/22.
The application has been amended as follows: 
Claim 11 now reads: A method of calibrating an input sensing device, the calibration method comprising: setting an exposure time of a sensor pixel in a display panel based on light reflected from fingerprint detection patterns having different sizes, wherein the display panel displays the fingerprint detection patterns and the sensor pixel senses light reflected from the fingerprint detection patterns[[.]], and wherein setting the exposure time includes: setting a first exposure time of the sensor pixel based on a first fingerprint detection pattern having a first size; and setting a second exposure time of the sensor pixel based on a second fingerprint detection pattern having a second size, wherein setting the exposure time includes modeling an equation based on the first exposure time and the second exposure time according to a size of a fingerprint detection pattern.
Claim 13 is cancelled.
The following is an examiner’s statement of reasons for allowance: The prior art fails to teach or make obvious the modeling equation as required by claim 13.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH R HALEY whose telephone number is (571)272-0574. The examiner can normally be reached 7:30am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amare Mengistu can be reached on 571-272-7674. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/JOSEPH R HALEY/Primary Examiner, Art Unit 2623